NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             JEFFREY T., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.T., Appellees.

                              No. 1 CA-JV 18-0463
                                FILED 5-9-2019


            Appeal from the Superior Court in Maricopa County
                              No. JD531555
                The Honorable Karen L. O’Connor, Judge

                                   VACATED


                                    COUNSEL

Law Office of H. Clark Jones, LLC, Mesa
By H. Clark Jones
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Lauren J. Lowe
Counsel for Appellee Department of Child Safety


                        MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Maria Elena Cruz and Judge Kenton D. Jones joined.
                          JEFFREY T. v. DCS, A.T.
                            Decision of the Court

W I N T H R O P, Judge:

¶1           Jeffrey T. (“Father”) appeals the juvenile court’s order
adjudicating A.T. dependent as to him on the grounds of abuse and/or
neglect. Concluding the court’s findings are not reasonably supported by
the record, we vacate the order.1

                FACTS AND PROCEDURAL HISTORY2

¶2           Father and Paula A. (“Mother”) are the biological parents of
A.T., born in May 2001.3 Until she was twelve years old, A.T. lived
primarily with Mother, and Father eventually gained parenting time under
a “graduated visitation plan.”

¶3            In June 2013, Father sought and was granted physical custody
of A.T. on an emergency basis because Mother was selling prescription
drugs out of her apartment and due to allegations of unsafe living
conditions and Mother having unresolved substance abuse and mental
health issues. In March 2014, the family court awarded Father sole legal
decision-making authority and ordered that Mother undergo random drug
testing and be permitted supervised parenting time only.4 Subsequently,
Mother was noncompliant with drug testing and failed to maintain any
further contact with A.T.




1      We do not remand this matter for further proceedings because, by
the time this decision is filed, A.T. will have turned eighteen years of age,
and the juvenile court will no longer have authority over her. See Maricopa
Cty. Juv. Action No. JD-6236, 178 Ariz. 449, 451 (App. 1994). A.T.’s age does
not render this appeal moot, however, given the potential effect of the
juvenile court’s order on Father’s interests. See, e.g., Ariz. Rev. Stat.
(“A.R.S.”) § 8-804(A).

2       In reviewing an adjudication of dependency, we view the evidence
in the light most favorable to affirming the juvenile court’s findings. Willie
G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 231, 235, ¶ 21 (App. 2005).

3      Mother is not a party to this appeal.

4      By this time, however, A.T. was so angry with Mother, who she
described as “emotionally abusive,” that she refused to even sit in the same
room with her.


                                      2
                         JEFFREY T. v. DCS, A.T.
                           Decision of the Court

¶4            Meanwhile, from 2013 to 2014, A.T. participated in counseling
to address the trauma she experienced while living with Mother and,
ostensibly, to address a diagnosed eating disorder, bulimia, which caused
A.T. to binge and purge. The therapy sessions ended after approximately
one year when the therapist discharged A.T. because she “was doing well.”
Also, to address A.T.’s eating disorder, Father prepared home-cooked
meals and taught her to cook, to utilize portion control, and to maintain
healthy eating habits.

¶5            In the summer of 2016, A.T. ran away from her home in
Tempe. In July 2016, she contacted the Tempe Police Department, asked if
Father had reported her as a runaway, and claimed Father had been
mentally and physically abusing her. Finding no evidence of abuse, the
police contacted Father, who took A.T. to a mental health facility; however,
A.T. refused to participate in mental-health services and was released soon
afterward.

¶6             In August 2017, Father’s long-time girlfriend, J.H., and her
teenage son, Z.S., moved in with Father and A.T. At approximately that
same time, A.T.—who was by then sixteen years old—began dating a
young adult male5 who lived in Peoria, and that relationship caused
significant tension between A.T. and Father. A.T. began missing curfew
and initially lied about the relationship, and when Father learned of it, he
insisted the couple be accompanied by a “chaperone” if they continued to
date. Instead of acceding to Father’s demands, however, the young couple
continued to surreptitiously see one another, while engaging in sexual
activity.

¶7            Throughout the fall of 2017, A.T. went into a “downward
spiral” in which her lying became habitual, her “mood just kept getting
worse,” she became extremely aggressive, defiant, and hostile, and her
eating disorder symptoms of binging and purging reappeared. Meanwhile,
Father had recently obtained a Ph.D. in research psychology and had left
his full-time work position to do an internship and obtain his clinical
licensure so he could become a licensed psychologist. Due to these changes
in his employment situation, Father no longer had insurance to cover A.T.’s
mental health needs, and although he explored getting a therapist for A.T.
either through a colleague or through the state’s AHCCCS program, he did
not procure one.



5     A.T.’s boyfriend was at least eighteen years old at the time the couple
began dating.


                                     3
                         JEFFREY T. v. DCS, A.T.
                           Decision of the Court

¶8             On December 30, 2017, A.T. again ran away from home. She
later explained she was “scared to go home” and was “anxious, depressed,
and suicidal.” Police officers located her at her boyfriend’s house and
returned her to Father’s home, but she ran away again on January 3, 2018,
leaving a note that stated she was moving in with her boyfriend and would
return later for her belongings. She returned home shortly thereafter.

¶9             On January 5, 2018, A.T. reported to the Department of Child
Safety (“DCS”) and the Tempe Police Department that Father had assaulted
her. When police officers arrived, A.T. described a January 2 incident in
which Father had slapped her face after she became aggressive and began
screaming profanities at him, but she had no visible injuries from the
alleged assault.6 A.T. had some apparently minor bruising on her lower
legs, forearm, and shoulder, however, which she stated was the result of
her “wrestling” with Father when he attempted to confiscate a prohibited
cell phone in her bag.7 She told the police that Father was verbally abusive
and “controlling,” she felt “stressed” and did not like to stay at home, and
she wanted to strangle herself—although she immediately recanted and
said she would “never do it.” When questioned at the home, Father’s
girlfriend, J.H., denied witnessing any physical violence and explained that
A.T. was angry because she did not want to follow Father’s rules. When
contacted later, Father denied abusing A.T. and explained she was “lashing
out” due to restrictions on seeing her boyfriend. Father also requested
assistance in the form of counseling services at that time. No charges were
filed based on the reported incident.

¶10            Although DCS offered Father in-home family-preservation
services, it did not immediately provide them. Moreover, A.T. ran away
again on January 19, further delaying services because DCS had a policy
that it would not provide such services when the child was absent from the
home. A.T. finally returned home on February 4, and on February 14, the
DCS in-home case manager referred the family for family-preservation
services because of “the fragile home situation.” In her referral, the case


6     At the dependency hearing, Father testified he believed slapping
A.T. was an appropriate form of discipline because he slapped her with an
open palm to diffuse the situation, discipline her, and assert parental
authority, and he did not injure or intend to injure her.

7      Father had limited, and eventually prohibited, A.T.’s cell phone use
because she was using the phone to secretly arrange meetings with her
boyfriend.


                                     4
                          JEFFREY T. v. DCS, A.T.
                            Decision of the Court

manager noted that “Father appears overwhelmed with [A.T.’s] behaviors
and does not know how to fully parent her.”

¶11            The family-preservation team first met with Father on
February 19, and services began in late-February 2018. At the outset, A.T.
refused to participate in sessions with Father, and on multiple visits in
March, Father did not participate and went to his bedroom instead. During
these visits, Father and A.T. either would not speak to each other or would
have “escalated conversations involving profanities.” A.T. reported—and
the DCS in-home case manager and family-preservation team effectively
agreed—there was inadequate food in the home.8 The case manager
characterized Father’s progress in the briefly offered family-preservation
services as “very minimal,” noting he seemed to believe the services were
more for A.T. than for him and that he was not receptive to the family-
preservation team’s concerns.

¶12            Meanwhile, the relationship between A.T. and the other
household residents, including Father, continued to deteriorate, as A.T.
became increasingly violent and apparently launched a campaign of
achieving the same end as she had sought through her failed runaway
attempts. In that regard, A.T. would consistently torment others in the
household, challenging them to hit her and “leave marks” and intentionally
running her shoulder into J.H. as she passed by her. A.T. physically
attacked J.H. on numerous occasions, throwing items from a closet at J.H.,
ripping J.H.’s hair from her head, and hitting J.H., but Father would not call
the police out of fear A.T. would lie about the incident.

¶13          On March 19, 2018, A.T. notified the DCS case manager that,
several days earlier, she had sustained red “friction” marks on her neck
while being restrained by J.H. and that Father had slapped her face and

8        The in-home case manager testified that, on the sole occasion when
she inspected the home, she observed a bag of frozen chicken, frozen
vegetables, soup, and ramen noodles, but characterized the food as “not
appropriate” for a sixteen-year-old child. Father disagreed with this
assessment, noting that although the food supply might occasionally be a
little low, A.T. had “unlimited access” to healthy food, and he tried to limit
the available “junk food” based on A.T.’s penchant for binging and purging
when offered foods such as cookies or pie. J.H., who worked at a restaurant
and was able to bring “a lot of food” home, testified A.T. generally ate the
same food as the rest of the family. There is nothing in the record to suggest
that A.T. was ever found to be malnourished.



                                      5
                          JEFFREY T. v. DCS, A.T.
                            Decision of the Court

grabbed her by the neck while pushing her against a wall. The case
manager contacted the Tempe Police Department, which investigated the
incident, interviewing each member of the household. The report indicates
as follows: At approximately midnight on March 15, A.T. was secretly
recording a conversation between Father and J.H., when J.H. became aware
of it and confronted A.T.9 J.H. picked up Father’s laptop, which A.T. had
been using, and it fell from J.H.’s hands. A.T. forcefully pushed J.H., and
Father intervened, using his open palm to slap A.T. once on her left cheek.10
A.T. grabbed her satchel and attempted to leave the home, but J.H. grabbed
the satchel to try to stop her from leaving. A.T. then attacked J.H., pushing
her backward and pulling her hair, and the two wrestled on the ground
before Z.S. stopped the altercation. Z.S. advised the police that, before they
arrived, A.T. had asked him to lie for her and claim she had been assaulted
by Father and J.H. No charges were filed based on the reported incident.

¶14            On March 21, 2018, Father and A.T. engaged in another
altercation, which began when J.H. allegedly caught A.T. using a cell phone
to secretly record Z.S. while he was sleeping in his bedroom. J.H. told A.T.
to stop, but she refused, and J.H. demanded A.T. give her the phone
because A.T. was prohibited from having it. A.T. then attempted to leave
the home, but J.H. blocked the front door, and A.T. attacked J.H., charging
at her “really fast and hit[ting her] shoulder.” Father restrained A.T., who
was kicking and biting at him, while J.H. took the cell phone out of A.T.’s
bag. Father then broke the cell phone by bending it in half. A.T. then left
and went to school, and both A.T. and J.H. separately called the police soon
afterward. Police observed multiple bruises and scratches on A.T.’s arms
and several small cuts on her fingers. They also observed bruising on J.H.’s
left shin, where A.T. had kicked her. Both J.H. and Father reported that
they believed A.T. had mental health problems, but they had not taken her
to a doctor or counselor due to a lack of health insurance. Again, no charges
were filed based on the reported incident.



9      The record indicates A.T. on several occasions covertly recorded
family members, apparently with the knowledge and approval of the DCS
in-home case manager.

10      Father denied intervening during this incident, although he
acknowledged slapping A.T. with an open palm during an incident around
this time frame. He also denied pushing A.T. or putting his hands around
her neck as she claimed.



                                      6
                         JEFFREY T. v. DCS, A.T.
                           Decision of the Court

¶15          That same day, DCS took A.T. into temporary custody, placed
her in a group home, and filed a dependency petition, alleging she was
dependent as to Father based on “abuse and/or neglect.” DCS’s initial
March 26 report to the court noted Father had told the case manager several
times he thought A.T. was suicidal, experienced “psychotic episodes,” and
demonstrated “aggressive behavior.” The report further noted the case
manager had urged Father to contact the crisis hotline or take A.T. to a
behavioral-health hospital for evaluation, but Father had done neither.11

¶16            DCS offered supervised visitation, but both Father and A.T.
initially refused to participate. DCS also asked Father to participate in
Child and Family Team meetings, and he initially did so, but A.T.
subsequently requested he no longer participate in them.12 DCS reported it
would offer family therapy to Father and A.T. when it was recommended
by A.T.’s individual therapist.

¶17         On May 5, 2018, however, A.T. ran away from the group
home. Father eventually located her in August 2018,13 notified DCS that
A.T. had been taking photos of herself and her boyfriend “in their
underwear,”14 and told DCS he believed A.T. should be placed in a locked

11    The DCS report also noted A.T. had reported her glasses had been
broken during the family’s altercation, but Father refused to return them to
her until she apologized, and A.T. had asked Father to schedule a dental
appointment for her, but he had refused, citing a lack of insurance coverage.

12     A.T. also continued to refuse any contact with Mother, who was still
refusing drug testing.

13    A.T. had been communicating by text with her maternal aunt in New
York, who was assisting A.T. in remaining a runaway. Despite this
knowledge, DCS had been seeking—at the time of the dependency
hearing—to have the maternal aunt approved as A.T.’s guardian but had
not yet timely completed an approved ICPC form; accordingly, because
A.T. was to turn eighteen years old in May 2019, DCS was also seeking an
independent living case plan for her.

14     The ongoing case manager testified she found these photographs of
A.T., who was still a minor, and her adult boyfriend “not concerning.” She
further testified DCS was “okay” with A.T. having a cell phone, did not
bother to check the phone, and was unconcerned about her using the cell
phone to contact her boyfriend.



                                     7
                           JEFFREY T. v. DCS, A.T.
                             Decision of the Court

in-patient behavioral-health facility due to her behaviors and proclivity for
running away. Although DCS considered utilizing such a placement, the
only available placement at the time was a foster home, and A.T. was placed
there.15

¶18           On November 5, 2018, the juvenile court held the dependency
hearing. DCS’s in-home case manager testified she believed Father had
used inappropriate disciplinary techniques and neglected A.T.’s needs, and
DCS had concerns over A.T.’s health and safety because it did not appear
Father had been actively trying to obtain necessary behavioral-health or
dental services. Father admitted that by January 2018, A.T.’s escalation of
behaviors was “over [his] head,” and acknowledged he had not obtained
behavioral-health services, but stated he told the case manager on at least
three occasions that he could not control A.T.’s behavior and needed help,
which was not immediately forthcoming. A.T. did not testify; instead, she
wrote a letter to the court in which she characterized her relationship with
Father as “utterly toxic.”

¶19           After hearing the testimony, the juvenile court took the matter
under advisement, and on November 13, 2018, issued an order adjudicating
A.T. dependent as to Father based on “abuse and/or neglect.” We have
jurisdiction over Father’s timely appeal pursuant to A.R.S. §§ 8-235, 12-
120.21(A)(1), and 12-2101(A)(1).

                                  ANALYSIS

¶20           Father argues the juvenile court erred in finding him “unable
to parent due to abuse and/or neglect,” and in therefore adjudicating A.T.
dependent as to him. Father maintains insufficient evidence supports the
court’s findings.

¶21            The burden of proof in a dependency hearing is by a
preponderance of the evidence. Cochise Cty. Juv. Action No. 5666-J, 133 Ariz.
157, 159 (1982). The court’s primary consideration in a dependency
proceeding is the best interests of the child. Michael M. v. Ariz. Dep’t of Econ.
Sec., 217 Ariz. 230, 234, ¶ 17 (App. 2007). Consequently, the juvenile court
is vested with “a great deal of discretion.” 5666-J, 133 Ariz. at 160. Further,
because the juvenile court is “in the best position to weigh the evidence,
judge the credibility of the parties, observe the parties, and make


15    In September 2018, DCS reported to the juvenile court that A.T. had
shown no signs of aggression or extreme behaviors that would be
detrimental to the safety of her or her foster family while in the foster home.


                                       8
                          JEFFREY T. v. DCS, A.T.
                            Decision of the Court

appropriate factual findings,” Pima Cty. Dependency Action No. 93511, 154
Ariz. 543, 546 (App. 1987), we will not reweigh the evidence, Jesus M. v.
Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 12 (App. 2002), and will affirm
the court’s adjudication unless no reasonable evidence supports it, Willie G.,
211 Ariz. at 235, ¶ 21; Maricopa Cty. Juv. Action No. JD-6123, 191 Ariz. 384,
392 (App. 1997). We review the juvenile court’s dependency order for an
abuse of discretion. See 93511, 154 Ariz. at 546.

¶22            Under A.R.S. § 8-201(15)(a)(iii), a “[d]ependent child” is one
“whose home is unfit by reason of abuse [or] neglect . . . by a parent . . .
having custody or care of the child.” As relevant to DCS’s allegations and
the court’s findings in this case, “’[a]buse’ means the infliction or allowing
of physical injury,” A.R.S. § 8-201(2), and “[n]eglect” means “[t]he inability
or unwillingness of a parent . . . to provide [his] child with supervision,
food, clothing, shelter or medical care if that inability or unwillingness
causes unreasonable risk of harm to the child’s health or welfare,” A.R.S.
§ 8-201(25)(a).

¶23           The juvenile court found Father “unable to parent due to
abuse and/or neglect.” Father challenges these findings, arguing the
evidence does not support the court’s reliance on subsection (iii) of A.R.S.
§ 8-201(15)(a). In support of its finding of abuse, the juvenile court made
only one finding:

       Re: abuse
       Father admitted to slapping the child twice and further
       believes slapping the child is an appropriate form of
       discipline.

¶24             The juvenile court’s finding, although factually correct, is by
itself insufficient to find abuse. Under A.R.S. § 13-403(1), “[a] parent . . .
entrusted with the care and supervision of a minor . . . may use reasonable
and appropriate physical force upon the minor . . . when and to the extent
reasonably necessary and appropriate to maintain discipline.” In such
cases, the use of physical force upon the minor, even though it might
otherwise constitute an offense, “is justifiable and not criminal.” A.R.S.
§ 13-403.

¶25           In this case, at the dependency hearing, Father acknowledged
slapping A.T. on two occasions, but testified he believed doing so was an
appropriate form of discipline because he slapped her with an open palm
to diffuse a volatile situation, discipline her, and assert parental authority,
and he did not injure or intend to injure her. See A.R.S. § 13-403(1). Nothing


                                       9
                           JEFFREY T. v. DCS, A.T.
                             Decision of the Court

in the record contradicts Father’s testimony, and in each case, as with other
incidents involving A.T., no charges were filed based on the reported
incident. Moreover, the record is replete with evidence that Father’s
physical actions toward A.T. were in response to her escalating verbal and
physical attacks—and generally constituted either self-defense or defense
of other family members. See A.R.S. §§ 13-404(A), -406; see also A.R.S. § 13-
413 (“No person . . . shall be subject to civil liability for engaging in conduct
otherwise justified pursuant to [a justification defense].”). Given the record
before us, the juvenile court’s finding, absent more, is insufficient to
support a finding of abuse.

¶26         Additionally, in support of its finding that Father was unable
to parent A.T. due to neglect, the juvenile court made the following
findings:

       Re: insufficient food
       DCS and [the family-preservation team] determined there
       was insufficient food in the home for the child. Father
       disagrees. However, Father admits to monitoring the child’s
       food intake. Father further believes monitoring the child’s
       food intake is appropriate, even though there is no current
       medical professional recommending that he do so.

       Re: other
       For the past year Father has not provided the child with
       medical/dental/behavioral health insurance; he has not
       provided the child with dental care; he has not provided the
       child with counseling; he has not replaced the child’s eye
       glasses.

¶27            In making its finding regarding food, the juvenile court relied
on the lack of a current medical professional’s recommendation that Father
monitor A.T.’s food intake. However, the record is clear that A.T. has a
history of bulimia, and both Father and J.H. provided uncontradicted
testimony that A.T.’s eating disorder symptoms of binging and purging
had recurred and required monitoring. Further, Father’s uncontradicted
testimony indicated that, to address A.T.’s eating disorder, Father generally
prepared home-cooked meals, and had taught A.T. how to cook for herself,
to utilize portion control, and to maintain healthy eating habits. Father also
testified that A.T. had unlimited access to healthy food, explaining there
was always food in the home that A.T. could—and did—prepare and eat in
“a cabinet and an area of the refrigerator and an area of the pantry, and then
the entire freezer. If [A.T.] felt that she wanted to eat any of those things,


                                       10
                          JEFFREY T. v. DCS, A.T.
                            Decision of the Court

then -- that were in there, then she could eat whatever she wanted in there,
and anything else she would have to ask permission.” J.H. provided
uncontradicted testimony that A.T. generally ate the same food as the rest
of the family, and, importantly, as noted, nothing in the record even
remotely suggests A.T. was ever found to be malnourished.

¶28           The testimony of the DCS in-home case manager makes clear
that DCS (and A.T.) took issue not so much with the amount of food
available but with the types of food available to A.T., inexplicably
characterizing the accessible healthy foods and limitations on “junk food”
as “not appropriate” for a sixteen-year-old child. Given A.T.’s long-term
eating disorder, however, and the lack of any indication that her bulimia
issues had been fully resolved, as well as the lack of any indication that
A.T.’s diet negatively affected her health, the finding of the court that Father
neglected A.T. by monitoring the types of food she consumed cannot on
this record be upheld.

¶29            The juvenile court also found that Father had neglected A.T.
by failing to carry dental insurance, and as a result, had not provided her
with the appropriate dental care. DCS’s initial March 26, 2018 report to the
court noted that, shortly before she was taken into DCS’s custody, A.T. had
asked Father to schedule a dental appointment for her, but he had refused,
apparently citing a lack of insurance coverage. Father acknowledged in his
testimony that he ultimately learned A.T. did have a cavity, but other than
that and a brief rebuttal argument by counsel—which is not evidence—DCS
presented no evidence of the severity of A.T.’s dental issues. Absent more,
Father’s brief hesitation in obtaining dental care does not support a finding
of neglect.

¶30           The juvenile court also found that Father had neglected A.T.
by failing to carry medical insurance, and cited Father’s failure to replace
the glasses she reportedly broke during an altercation with family
members. As Father testified, however, A.T. “broke her own glasses” just
before she was placed in DCS’s custody, and he acknowledged refusing to
repair or replace them until she apologized. On this record, neither Father’s
failure to repair or replace A.T.’s glasses in such a brief time frame nor
Father’s request for an apology support a finding of neglect.

¶31           The court also found that Father had neglected A.T. by failing
to obtain counseling for her due to his lack of behavioral-health insurance.
However, when Father still had insurance coverage in 2016, A.T. refused to
participate in mental-health services, and nothing in the record even
remotely indicates that she later became more receptive to such services.


                                      11
                          JEFFREY T. v. DCS, A.T.
                            Decision of the Court

Further, when A.T.’s negative behaviors began to escalate in the fall of 2017,
Father attempted but failed to get help from a colleague and coverage
through AHCCCS. Then, as Father testified, in January 2018, he told the in-
home case manager at least three times that he could not control A.T.’s
behavior:

       . . . I realized [A.T.’s] escalation of behaviors is [sic] over my
       head. So her behavior became so poor by January, that’s
       when I realized, as a person, I couldn’t deal with it, I wasn’t
       enough. That’s when I realized that there was nothing I could
       do. That’s when I felt helpless because anything I told her, it
       was this, in one ear, out the other. That’s when I basically said
       look, I need help. And I told [the in-home case manager] on
       three different occasions that I could not control [A.T.’s]
       behavior, on three different occasions. I told . . . her that.

¶32           Although DCS blames Father for his alleged recalcitrance in
obtaining behavioral-health services, the record is clear that Father
requested counseling services for A.T. by no later than January 5, 2018, but
the family did not immediately receive those or other services. Instead,
DCS waited until late February to begin providing in-home family-
preservation services. It then withdrew those services a few weeks later,
when DCS took A.T. into its custody. On this record, we cannot say that
reasonable evidence supports the juvenile court’s finding of neglect based
on Father’s failure to obtain behavioral-health insurance and counseling for
A.T.

¶33             Finally, DCS argues the record is replete with evidence of
Father’s inability to effectively parent A.T. and control her behavior,
including the fact that she ran away three times within the course of one
month—with the last occasion resulting in her being out of the home for
slightly more than two weeks.16 We do not disagree with DCS that, had the
juvenile court been presented with this argument, it might have
adjudicated A.T. dependent based on subsection (i) of A.R.S. § 8-201(15)(a),
which defines a dependent child as one who is adjudicated to be “[i]n need
of proper and effective parental care and control and who has . . . no parent
. . . willing to exercise or capable of exercising such care and control.” See
also Maricopa Cty. Juv. Action No. J-75482, 111 Ariz. 588, 590-91 (1975) (“If a

16     Of course, DCS fared no better in its efforts, as illustrated by the fact
that A.T. ran away from the group home for more than three months—from
early May until mid-August 2018—and DCS relied on Father to finally
locate her.


                                      12
                          JEFFREY T. v. DCS, A.T.
                            Decision of the Court

child is found to be without [effective and proper] parental care and control
and without parents willing or capable of exercising such care and control,
the child is a dependent child entitled to have such care and control
furnished through the state.”). However, DCS did not raise subsection (i)
as a basis for adjudicating A.T. dependent as to Father in its dependency
petition, and the juvenile court did not rely on or make findings consistent
with subsection (i) in its order.17 Moreover, we note without deciding that,
on this record, A.T. might have been better classified as an incorrigible child
rather than a dependent child. See A.R.S. § 8-201(19)(a), (c), (d).

                               CONCLUSION

¶34           The juvenile court’s order adjudicating A.T. dependent as to
Father on the basis of abuse and/or neglect is vacated.




                        AMY M. WOOD • Clerk of the Court
                         FILED: AA




17     Although we may affirm a court’s ruling if it reached the right result
for any reason, see, e.g., Angela B. v. Ariz. Dep’t of Child Safety, 1 CA-JV 15-
0104, 2015 WL 5043080, at *5, ¶ 24 (Ariz. App. Aug. 25, 2015) (mem.
decision) (citing Powers v. Guaranty RV, Inc., 229 Ariz. 555, 560, ¶ 13 (App.
2012)), we generally will not do so where the basis was not clearly raised or
addressed by the court below. See Louis C. v. Dep’t of Child Safety, 237 Ariz.
484, 489, ¶ 20 (App. 2015) (recognizing that this court generally does not
consider issues raised for the first time on appeal (citation omitted)).


                                        13